 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 1 of 11 PageID 1


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 JASON KRUSE,                                        Case No.

         Plaintiff,
 vs.

 SARASOTA COUNTY, Florida

       Defendant.
 _____________________________________/

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       COMES NOW, the Plaintiff, JASON KRUSE, by and through his undersigned counsel,

sues Defendant, SARASOTA COUNTY, and alleges as follows:

       1.       Plaintiff’s action is an action for damages in excess of the jurisdictional minimum,

exclusive of interest, costs, and attorneys’ fees.

                                              THE PARTIES

       2.       This is an action by the Plaintiff for damages for Defendant's violation of the Family

and Medical Leave Act (the "FMLA"), violation of the Americans With Disabilities Act of 1990

[42 U.S.C. § 12112(a)], and for Defendant's discrimination and retaliation predicated on Plaintiff’s

disability in violation of the Florida Civil Rights Act, §760.01, et seq., Florida Statutes (the

"FCRA").

       3.       Plaintiff was at all times relevant to this action, and continues to be, a resident of

Sarasota County, Florida.

       4.       Plaintiff was employed by Defendant, Sarasota County, a Florida Municipal

Corporation, having a place of business at 1660 Ringling Boulevard, Sarasota, Sarasota County,

Florida, 34236, where Plaintiff worked for Defendant at all times material hereto.
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 2 of 11 PageID 2


                              JURISDICTION AND VENUE

        5.     Jurisdiction in this Court is appropriate pursuant to 28 U.S.C. § 1331, as it involves

federal questions regarding the deprivation of Plaintiff’s rights under the Family Medical Leave

Act of 1993 (“FMLA”), as amended, as well as Americans With Disabilities Act of 1990 [42

U.S.C. § 12112(a)] that prohibits discrimination against an employee based on their disability

status. The Court has supplemental jurisdiction over Plaintiff’s related claims arising under State

and local law pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein, occurred at the government offices of Sarasota County, located in this

district.

               COMPLIANCE WITH ADMINISTRATIVE PROCEDURES

        7.     Plaintiff has exhausted all pertinent administrative procedures and remedies.

        8.     Plaintiff filed a timely charge of employment discrimination with the Equal

Employment Opportunity Commission, the agency responsible for investigating claims of

employment discrimination. This charge was duly filed with the Florida Commission on Human

Relations.

        9.     The EEOC issued a Right to Sue letter on August 18, 2020.

        10.    Therefore Plaintiff has complied with and/or satisfied all conditions precedent prior

to filing this claim against Defendant Sarasota County.

                     FACTUAL ALLEGATIONS AS TO ALL COUNTS




                                                 2
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 3 of 11 PageID 3


       11.     Plaintiff was employed by Defendant as a mail courier beginning on or about

November 1, 2012.

       12.     In late 2014 or early 2015, Plaintiff began experiencing debilitating headaches,

nausea, and dizziness. He underwent medical evaluation and was diagnosed with Severe Recurring

Migraines with dizziness, triggered by sunlight/bright lights.

       13.     At that time Plaintiff had been at the job for almost three years and possessed

sufficient experience and skills, an adequate educational background, or the appropriate licenses

for the job and could perform the essential functions of the job.

       14.     In October 2015, Plaintiff formally requested an accommodation pursuant to

Sarasota County’s Request For Reasonable Accommodation process to work primarily at the

Sarasota County’s Administration building located at 1660 Ringling Boulevard, Sarasota, Florida

34236 and to be placed on a specific route that was only 1 mile from the main office, allowing him

time to get to a special needs room when symptoms would begin.

       15.     The Request For Reasonable Accommodation was granted and thereafter he was

regarded as disabled.

       16.     The accommodation worked and remained in place for three and a half (3 ½) years

while he continued to perform the essential functions of the job.

       17.     Then Plaintiff was given new, longer routes, and he was due to start the new routes

on February 24, 2019, but they were placed on hold, and then to start on April 2019.

       18.     Plaintiff was still experiencing severe migraine headaches and needed his

accommodations to continue. Plaintiff spoke to his supervisor Karen Taylor and was told to

reapply for an accommodation.




                                                 3
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 4 of 11 PageID 4


       19.     Plaintiff reapplied for accommodations on February 24, 2019, including a note

signed by his doctor stating that the accommodation should continue.

       20.     On March 26, 2019 Plaintiff received notification from Defendant that he would no

longer be receiving the accommodation, that he would be going to be working from the Sarasota

County Operations Center (“BOB Building”) instead of the Administrative building, and was

informed he would be relocated to the BOB Building on April 15, 2019.

       21.     On April 12, 2019 Defendant stated it was assigning Plaintiff permanently to the

BOB Building, but he would not have to rotate routes and he could take breaks as needed.

       22.     On April 15, 2019 Plaintiff appealed the decision to the Sarasota County

Administrator in conformance with the Sarasota County Policies and Procedures and Fl. Stat. Sec.

112.042.

       23.     Plaintiff filed a Charge with the Equal Employment Opportunity Commission

(“EEOC”) on April 25, 2019.

       24.     Plaintiff’s assigned workspace in the BOB Building was located directly

underneath a blue rotating light and a buzzer that went off three (3) to four (4) times a day.

       25.     To add insult to injury, since March, fellow employees began ostracizing and

mocking him as lazy.

       26.     A meeting was conducted August 5, 2019 to discuss accommodations and it was

brought up that Plaintiff’s work space was directly underneath a blue flashing light and a loud

buzzer that was going off up to five (5) times a day.

       27.     Plaintiff requested a move to an empty cubical space in the same area and asked

that partitions be erected to eliminate the light and noise to accommodate his disability.




                                                 4
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 5 of 11 PageID 5


          28.   On September 30, 2019 Plaintiff returned to work after being on medical leave for

injuries sustained on the job, and he was informed that he would in fact be required to do the

rotation, would not be allowed to take breaks as needed, and his workspace remained the same.

His disabling conditions got worse, and the stress of the increased migraines caused anxiety and

gastrointestinal issues.

          29.   The Defendant’s Position Statement submitted to the EEOC in response to

Plaintiff’s Charge indicated there would be no change in the Defendant’s decision not to grant

Plaintiff’s requested accommodation.

          30.   Plaintiff continued to work in pain with consistent severe migraine headaches

through the end of November 2019, when he was taken off routes and told to sit and process mail

while a new employee was trained to do his routes.

          31.   Plaintiff was laid off on February 2, 2020, less than nine (9) months short of being

vested.

          32.   Plaintiff’s termination was due to Defendant’s discrimination predicated on

Plaintiff’s disability, and in retaliation for Plaintiff’s repeated requests for disability

accommodations and Charge with the EEOC.

          33.   Any explanation proffered by Defendant for the adverse employment actions is

mere pretext for unlawful discrimination and retaliation.

          34.   On August 2020 Plaintiff received “Right to Sue” Letter from the EEOC.

                                                  COUNT I

VIOLATION OF TITLE I OF THE AMERICANS WITH DISABILITIES ACT OF 1990:
        DISCRIMINATION BASED ON DISABILITY, 42 U.S.C. § 12112

          35.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1- 34

of this Complaint as if set out in full herein.

                                                    5
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 6 of 11 PageID 6


        36.    The Plaintiff was a qualified individual for the position.

        37.    At all times material hereto Plaintiff did perform and excel at the performance of

the essential functions assigned to him by Defendant.

        38.    At all times material hereto, including the time of discrimination, Defendant was

aware of Plaintiff’s disabilities, which were well documented and not in dispute.

        39.    The Defendant is a sophisticated employer who has actual knowledge of the

requirements of Title I of the Americans With Disabilities Act of 1990.

        40.    At all times material hereto, the Employer/Defendant failed to comply with the

Americans With Disabilities Act of 1990 [42 U.S.C. § 12112(a)], which states, "No covered entity

shall discriminate against a qualified individual with a disability because of the disability of such

individual in regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and privileges of

employment."

        41.    A "disability" under the ADA, is defined as "(A) a physical or mental impairment

that substantially limits one or more of the major life activities of such individual, (B) a record of

such an impairment, or (C) being regarded as having such an impairment." [42 U.S.C.S. § 12101et

seq.]

        42.    Plaintiff suffers from physical impairments, including, but not limited to, severe

migraine headaches, dizziness, back pain and sensitivity to light, which substantially limit one or

more of Plaintiff's major life activities; there is a record of such impairments; and/or Plaintiff is

regarded as having such impairments.

        43.    The discrimination of Plaintiff by Defendant was caused by Defendant being aware

of Plaintiff's physical impairments.


                                                  6
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 7 of 11 PageID 7


        44.      Defendant's decision to discriminate against Plaintiff was because of Plaintiff's

disabilities.

        45.      Defendant, through its practices and policies as an employer, willfully, and with

malicious or reckless disregard of Plaintiff's federally protected rights, discriminated against

Plaintiff on account of his disability in violation of the Act with respect to its decision to treat

Plaintiff different from other employees.

        46.      Plaintiff was fired by Defendant and Plaintiff's termination from employment was

directly and proximately caused by the Defendant's unjustified discrimination and retaliation

against Plaintiff, because of his disability, in violation of the Act.

        47.      As a direct and proximate result of the Defendant's intentional conduct, Plaintiff

suffered serious economic losses as well as mental pain and suffering.

        48.      Any alleged nondiscriminatory reason for the termination of Plaintiff’s

employment asserted by Defendant is a mere pretext for the actual reason for the termination from

employment, Plaintiff's disability.

        49.      The Defendant's actions were malicious and were recklessly indifferent to the

Plaintiff's rights protecting a person from discrimination due to their disability. The discrimination

on the basis of disability constitutes unlawful discrimination.

              WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                 a. Declare that Defendant as violated 42 U.S.C. § 12112;

                 b.   Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                      front pay, benefits' adjustment, and prejudgment interest at amounts to be

                      proved at trial for the unlawful employment practices described herein;




                                                   7
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 8 of 11 PageID 8


                c.   Enter an award against Defendant and award Plaintiff compensatory damages

                     for mental anguish, personal suffering, and loss of enjoyment of life;

                d.   Require Defendant to reinstate Plaintiff to his position at the rate of pay and

                     with the full benefits he would have, had he not been discriminated against by

                     Defendant, or in lieu of reinstatement, award his front pay

                e. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                     fees; and

                f.   Grant Plaintiff such additional relief as the Court deems just and proper under

                     the circumstances.

                                               COUNT II

  Discrimination Based on Disability in Violation of the Florida Civil Rights Act Fla. Stat.
                                      § 760.01 et seq.

        50.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-34 of

this Complaint as if set out in full herein.

        51.     Plaintiff has a physical disability that substantially limits one or more major

activities and is thus a member of a protected class under the Florida Civil Rights Act, Fla Stat. §

760.01 et seq. (“FCRA”).

        52.     Plaintiff was regarded as having a disability by Defendant and Defendant's agents.

        53.     By the conduct described above, Defendant has engaged in discriminatory conduct

against Plaintiff because of Plaintiff’s disability and subjected the Plaintiff to disability-based

animosity.

        54.     Such discrimination was based upon the Plaintiff’s disability in that Plaintiff would

not have been the object of discrimination but for the fact that Plaintiff has a disability.



                                                  8
 Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 9 of 11 PageID 9


        55.     Plaintiff can and did perform the essential functions of his job with or without

reasonable accommodation.

        56.     Defendant's conduct complained of herein was willful and in disregard of Plaintiff’s

protected rights. Defendant and its supervisory personnel were aware that discrimination on the

basis of Plaintiff’s disability was unlawful but acted in reckless disregard of the law.

        57.     Defendant's discriminatory conduct was directly related to and because of

Plaintiff’s disability.

        58.     At all times material hereto, the employees exhibiting discriminatory conduct

towards Plaintiff possessed the authority to affect the terms, conditions, and privileges of

Plaintiff’s employment with the Defendant.

        59.     Defendant retained all employees who exhibited discriminatory conduct toward the

Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

        60.     As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of

rights, has been exposed to ridicule and embarrassment, and has suffered emotional distress and

damage.

        61.     The conduct of Defendant, by and through the conduct of its agents, employees,

and/or representatives, and the Defendant's failure to make prompt remedial action to prevent

continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state

and federal law.

        62.     The actions of the Defendant and/or its agents were willful, wanton, intentional,

and made with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to state




                                                  9
Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 10 of 11 PageID 10


and federal law, to punish the Defendant for its actions and to deter it, and others, from such action

in the future.

        63.      Plaintiff has suffered and will continue to suffer both irreparable injury and

compensable damages as a result of Defendant's discriminatory practices unless and until this

Honorable Court grants relief.

              WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

                 g. Adjudge and decree that Defendant violated the FCRA and has done so

                      willfully, intentionally and with reckless disregard for Plaintiff’s rights;

                 h.   Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                      front pay, benefits' adjustment, and prejudgment interest at amounts to be

                      proved at trial for the unlawful employment practices described herein;

                 i.   Enter an award against Defendant and award Plaintiff compensatory damages

                      for mental anguish, personal suffering, and loss of enjoyment of life;

                 j.   Require Defendant to reinstate Plaintiff to his position at the rate of pay and

                      with the full benefits he would have, had he not been discriminated against by

                      Defendant, or in lieu of reinstatement, award his front pay

                 k. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                      fees; and

                 l.   Grant Plaintiff such additional relief as the Court deems just and proper under

                      the circumstances.

        WHEREFORE, Plaintiff, JASON KRUSE, demands judgment for damages in excess of

the Court’s jurisdictional minimums, as well as attorneys’ fees and costs, as allowed by law, and

post-judgment interest as allowed by law, and demands trial by jury of all issues so triable.


                                                    10
Case 8:20-cv-02685-MSS-AAS Document 1 Filed 11/16/20 Page 11 of 11 PageID 11


      DATED this 16th day of November, 2020.

                                       Respectfully Submitted,



                                       _s/Louise R. Caro_________
                                       LOUISE R. CARO, Esq.
                                       NAPOLI SHKOLNIK PLLC
                                       1000 5th Street, Suite 200-Z7
                                       Miami Beach, Florida 33139
                                       Tel: (212) 397-1000
                                       Fax: (646) 843-7603
                                       Email: lcaro@napolilaw.com
                                       Florida Bar No. 0633380




                                          11
